ORDER-.
JAMES T. HARRISON, Chief Justice.
Edwin S. Booth, Esq. and Ted James, Esq., both being members of the Montana State Board of Law Examiners, have submitted their resignation and two vacancies now exist upon the Board;
Now therefore it is ordered that Michael J. Hughes, Esq., a member of the Bar of Montana, residing in Helena, Montana, and Edward J. Ober, Jr., also a member of the Bar of Montana, residing at Havre, Montana, and they each are hereby appointed to fill the vacancies on the Board, and that until further order of the Supreme Court of Montana, the Board of Law Examiners shall consist of:
Frederic D. Moulton, Esq., Chairman
Bobert A. Poore, Esq.
J. C. G-arlington, Esq.
Michael J. Hughes, Esq.
Edward J. Ober, Jr., Esq.
Billings, Montana
Butte, Montana
Missoula, Montana
Helena, Montana
Havre, Montana
MR. JUSTICES HASWELL, C. HARRISON, concur. DALY, CASTLES and JOHN